An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

1 IN THE SUPREME COURT OF THE STATE OF NEVADA

CINTHIA CASTRO, y No. 85901
Appellant, 1*
VS. I
EMPLOWEN’T‘ SECURITY DIVISION,  L E 5
STATE OF NEVADA; RENEE OLSON W 2 4 m
IN HER CAPACITY AS
ADMINIS-TEETOE OF THE ‘ m; ,I mwa

I EMPLOYMENT SECURITY DIVISION; 1 av 

DEPUT '1 CLERK

AND KATIE JOHNSON, IN HER
I CAPACITY AS CHEIEPEESDN OF THE
EMPLOYMENT SECURITY DIVISION
BOARD OF REVIEW I
1
J

Res ondents.

   

ORDER DISAIISING APPEAL

Pursuant to the ' stipulatiun of the parties, and. cause
appearing? this appeal is dismissed. The parties shall bear their own costs
and atmmEy fees. NRAP 4200;

It is so ORDERED.

CLERK OF THE SUPREME CQURT
TRACIE K, L DEMA
BY: '5’ -

cc: Hon. Kerry haulage Earley, District Judge
Hulman Law Office.
State of NexradafDETR
Eighth District Court Clerk

‘.

SUPREME (mum ‘
0F :
NEVADA ‘

CLERK‘S ORDER

Imam 

L4 ~32 «Bub H